Citation Nr: 1035504	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-09 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for ulcerative colitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 and 
from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In February 2008 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file.  

This case was previously before the Board in August 2009, on 
which occasion it was remanded for additional development.  The 
requested development has been completed to the extent possible 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's ulcerative colitis clearly and unmistakably 
preexisted his entry upon active service in February 2003, and 
did not undergo a clinically identifiable permanent increase in 
severity beyond natural progression during that service. 



CONCLUSION OF LAW

The Veteran's ulcerative colitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated June 2004, April 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection for 
ulcerative colitis in March 2004.  An August 2005 rating decision 
appears to have combined that claim with a claim of entitlement 
to service connection for gastroesophageal reflux disease and 
then denied entitlement to service connection for both 
conditions.  The Veteran submitted a Notice of Disagreement (NOD) 
with that decision in September 2006.  The RO issued a Statement 
of the Case (SOC) in February 2007, and in March 2007 the Veteran 
filed a Substantive Appeal (VA Form 9).  In an August 2009 
decision the Board separated these issues, granted entitlement to 
service connection for gastroesophageal reflux disease and 
remanded the Veteran's claim of entitlement to service connection 
for ulcerative colitis.  

In general, service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

With regard to aggravation, VA law states that a Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut that presumption of soundness.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  

In VAOPGPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 required VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of soundness.  See Cotant v. Principi, 17 Vet. 
App. 115, 123-30 (2003).  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
manifestations of the disability prior to, during and subsequent 
to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  When clear and convincing evidence 
demonstrates no permanent increase in disability during service, 
the presumption of aggravation is not applicable.  Maxson v. 
West, 12 Vet. App. 435, 459-60 (1999). 

The evidence of record includes service treatment records, VA 
treatment records, private treatment records, VA examination 
reports and both written and oral statements from the Veteran.  

Service treatment records from the Veteran's first period of 
service (June 1980 to June 1983) are entirely negative for any 
diagnosis of or treatment for ulcerative colitis or any other 
gastrointestinal condition.  

Private treatment records first indicate a finding of ulcerative 
colitis in October 1993.  Those records indicate that 
approximately 18 months earlier the Veteran was found to have 
pan-colitis.  He was placed on medication and had a colonoscopy.  
No difficulties with ulcerative colitis were noted in the October 
1993 record or in records from December 2002 

Service treatment records from the Veteran's second period of 
service (February 2003 to May 2004), specifically treatment 
records from January 2004, show that the Veteran was seen for 
abdominal pain/diarrhea.  That record notes that the Veteran had 
been diagnosed with ulcerative colitis as of seven or eight years 
prior, that he was being treated by a private physician and that 
he was taking Asacol three times a day.  The Veteran admitted to 
one flare-up managed by outpatient treatment which he stated 
occurred two to three years prior.  He also noted a two to three 
week history of diarrhea with one week of blood present in stool.  
The record notes that he was admitted with an acute exacerbation 
of ulcerative colitis and was treated with intravenous steroids.  

Other service treatment records from January 2004 note that the 
Veteran had been diagnosed with ulcerative colitis about ten 
years earlier.  That record noted that a scope was performed, 
which showed chronic active colitis and indicated that the 
Veteran was prescribed Asacol and was also on examination for 
gastroesophageal reflux disease.  A February 2004 record notes an 
acute exacerbation of a pre-existing condition.  

Following service the Veteran was afforded a VA examination in 
December 2004.  During that examination the Veteran reported that 
in 1994, while in the Reserves, he experienced an excessive 
episode of diarrhea.  He indicated that he had a gastrointestinal 
consultation and was placed on medication.  He reported flare-ups 
approximately every eight months which lasted approximately three 
weeks.  He also noted weight fluctuations with the flare-ups and 
claimed to have sometimes experienced nausea and vomiting.  On 
examination there were no signs of malnutrition or anemia.  The 
abdomen was soft, nontender, nondistended and normal bowel sounds 
were noted.  Medications noted at that time were Asacol and 
Prevacid.  

Additional private treatment records November 2007 and December 
2007 show that the Veteran had an additional colonoscopy 
performed.  Findings compatible with ulcerative colitis were 
noted.  The final diagnosis was mild chronic colitis with no 
evidence of dysplasia or neoplasia.  

The Board notes that it remanded the Veteran's claim in August 
2009 for further development, including a VA examination.  A VA 
examination was scheduled for October 2009 and the Veteran was 
notified.  The Veteran did not report to his scheduled VA 
examination and has not provided any reason for his failure to 
report.  Evidence expected from this examination, which certainly 
would have been material to the outcome of the Veteran's case, 
could not be considered.  However, under the circumstances noted 
above, the Board finds that no further action is necessary and 
thus it will decide the claim based on the evidence currently of 
record.  The law provides that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence of 
record.  See 38 C.F.R. § 3.655(b).

After a thorough review of the evidence of record, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's ulcerative colitis existed prior to service.  
Furthermore, the Board finds that there is no evidence of 
aggravation of the Veteran's ulcerative colitis in service.  The 
Veteran's service treatment records and VA examination reports 
indicate that the Veteran has admitted on several occasions that 
he was first diagnosed with ulcerative colitis between his 
periods of service.  The only evidence of treatment for that 
condition during service for two acute flare-ups.  Post-service 
records do not indicate any permanent worsening.  Treatment for a 
flare-up of a pre-existing condition does not constitute a 
worsening of that condition.   Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

By contrast, the Veteran has only stated that he should be 
service-connected for ulcerative colitis.  During the Veteran's 
February 2008 hearing before a Veterans Law Judge the Veteran 
stated that he had not had any more problems with his ulcerative 
colitis since May 2004.  

As the Board has determined that the disability existed prior to 
service and was not aggravated during service, there is no basis 
to consider service connection based upon direct incurrence.  
Therefore, service connection for ulcerative colitis is denied, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.  


ORDER

Entitlement to service connection for ulcerative colitis is 
denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


